Exhibit 99.1 NEWS FOR RELEASE: July 16, 2009 Charter Communications Files Amended Joint Plan of Reorganization St. Louis, Missouri –Charter Communications, Inc. (Pink OTC: CHTRQ) (along with its subsidiaries, the “Company” or “Charter”) today announced that it has filed an amended pre-arranged Joint Plan of Reorganization (the “Amended Plan”) with the United States Bankruptcy Court for the Southern District of New York.The Amended Plan is available at www.kccllc.net/charter.As previously announced, the bankruptcy court scheduled the hearing to consider confirmation of the Pre-Arranged Plan for July 20, 2009. “We are filing the Amended Plan in preparation of our upcoming confirmation hearing,” said Neil Smit, President and Chief Executive Officer.“Since filing our initial pre-arranged plan, we have been working constructively with our creditors and other stakeholders and appreciate their ongoing support.Throughout this process, Charter has maintained its focus on enhancing all aspects of our customers’ experience and looks forward to continuing to meet their communications needs in the future.” The Amended Plan generally maintains all key terms provided under the pre-arranged Joint Plan of Reorganization filed by the Company on March 27, 2009.The Amended Plan provides additional consideration to holders of Convertible Senior Notes of Charter Communications, Inc. (CCI Notes) in the form of 15% Payment-in-Kind Preferred Stock in the reorganized company (the “New Preferred Stock”) and potential amounts from a litigation escrow depending on the bankruptcy court determining which Charter entities are entitled to the proceeds of the litigation escrow.The Amended Plan adjusts the terms of the New Preferred Stock to:(i) increase the amount from $72 million to $138 million; (ii) change the mandatory redemption date from seven years after issuance to five years; (iii) adjust the changes in the dividend rate so the New Preferred Stock would have an increase in dividend rate to 17% and 19% in years four and five, respectively; and (iv) provide for the listing of the New Preferred Stock on a stock exchange along with the Company’s new common stock. On March 27, 2009, Charter filed its Chapter 11 petitions in the United States Bankruptcy Court for the Southern District of New York in order to implement a financial restructuring, which, upon approval, would reduce the Company’s debt by approximately $8 billion.Although no assurances can be made, Charter believes that its Amended Plan satisfies necessary requirements and is hopeful that it will be confirmed by the Court.For access to Court documents and other general information about the Chapter 11 cases, please visit www.kccllc.net/charter. You may also receive information from the Company’s restructuring information line, 800-419-3922. About Charter Communications®
